Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-11 and 47 are allowable. The restriction requirement set forth in the Office action mailed on Dec. 20, 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement is withdrawn.  Claims 12-16, 18, 20-25, 36-46 and 48 , directed to methods of making and using the allowable composition are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with Larry Hyman on Jan. 12, 2022.
The application has been amended as follows: 
IN THE CLAIMS:

1. (Currently amended) An implantable medical device for use in a mammal, comprising (a) a first scaffold comprising a meshwork of nanofibers of resorbable, non-toxic polymer and chitosan, and 
(b)IL-4 and fibronectin deposited in a spatial configuration on said first scaffold by isolated mesenchymal stem cells (MSCs) primed along an anti-inflammatory pathway, which primed MSCs have been (1) seeded on said first scaffold, (2) incubated on said first scaffold, and then (3) decellularized on said first scaffold, and wherein said primed MSCs have been primed along said anti-inflammatory pathway prior to or during said seeding of step (b)[[(i)]](1) or said incubation of step (b)( 2), and wherein (i) said IL-4 and fibronectin are deposited on said first scaffold in amounts greater than IL-4 and fibronectin are deposited on a duplicate scaffold by MSCs seeded and incubated on said duplicate, first scaffold according to steps (b)(1)-(b)(3) but which have not been primed along an anti-inflammatory pathway, and (ii) said IL-
3. (Currently Amended) The implantable medical device of claim [[1]]2, wherein said resorbable, non-toxic polymer is PCL, PGA, PLA, PLGA, PDO, trimethylene carbonate, or polyanhydride.
4. (Currently Amended) The implantable medical device of claim [[1]]2, wherein said resorbable, non-toxic polymer is PCL.
38. (Currently Amended) The method of claim [[36]]37, wherein said resorbable, non-toxic polymer is PCL, PGA, PLA, PLGA, PDO, trimethylene carbonate, or polyanhydride.
39. (Currently Amended) The method of claim [[36]]37, wherein said resorbable, non-toxic polymer is PCL.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E KNIGHT whose telephone number is (571)272-2840. The examiner can normally be reached Monday-Friday 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERESA E KNIGHT/Primary Examiner, Art Unit 1632